Citation Nr: 1134786	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  05-06 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a separately ratable headache disorder, to include as secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed arthritis, to include as secondary to service-connected shell fragment wounds.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to October 1969.  His awards and decorations include the Combat Infantryman Badge and the Parachutist Badge.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the RO.   

When this case was most recently before the Board in August 2009, it was decided in part and remanded in part.  It is now before the Board for further appellate action.

The issue of a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability has been raised by the record and was recently referred to the RO in the August 2009 decision, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and it once again refers the matter to the AOJ for all indicated action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.

2.  The Veteran is not shown to have a separately ratable headache condition that was caused or aggravated by the service-connected PTSD.

3.  The Veteran is not shown to have arthritis that was caused or aggravated by his service-connected residual shell fragment wounds.




CONCLUSIONS OF LAW

1.  The Veteran does not have a separately ratable disability manifested by headaches that are proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

2.  The Veteran does not have a disability manifested by arthritis that is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in June 2003.  The letter provided him with notice of the evidence necessary to substantiate his claim, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He was informed as to the notice elements outlined in Pelegrini and the second and third elements outlined in Dingess, via the letter mailed in June 2003.  He received notice as to the fourth and fifth elements in July 2007.  The claims were subsequently adjudicated in a February 2008 and December 2010 Supplemental Statement of the Cases.  

The Board also finds that there is no additional action needed to comply with the duty to assist the Veteran in connection with the claims on appeal.

First, the Veteran's service treatment record (STR) is on file, and the claims file contains medical records from VA medical providers that the Veteran identified as having relevant records.

Neither the Veteran (nor his representative) has identified, and the file does not otherwise show, that any other VA or non-VA medical providers have additional pertinent records that should be obtained before the appeal is adjudicated by the Board.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Finally, the Veteran was scheduled for a VA examination on March 18, 2010.  The Veteran cancelled this examination.  The Veteran was scheduled again for another examination on March 29, 2010.  He is shown to have failed to appear for the VA examination.

The VA examination was necessary to decide the Veteran's claims, but he did not offer good cause for his failure to appear at the scheduled examination.  See 38 C.F.R. § 3.655(a); see also Turk v. Peake, 21 Vet. App. 565, 569 (2008).

When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b).

It does not appear that the Veteran has changed his address.  The record also indicates that he received notice of the March 18, 2010 examination at his address of record and cancelled it.  

The Veteran's representative argues that the February 2007 VA examination for arthritis was inadequate because the examiner did not account for numerous complaints of joint pain in the record for which he has been receiving pain medication.  The representative also asserts that the examiner did not discuss treatment notes reflecting a past history of osteoarthritis.  The representative contends that any failure to address all of the positive evidence in favor of the Veteran's claim renders the examination inadequate for rating purposes.    

As will be discussed, the February 2007 VA examiner is found to have reviewed the Veteran's service medical records and claims file, including the records noted by his representative.  The Veteran also reported to the examiner about his symptoms including a reported stiffening of his left side.  However, he was noted not to be able to locate any one particular area or joint that caused him pain.  

Thus, the Board finds that the February 2007 examiner did review all pertinent records and examine the Veteran thoroughly in preparation of his opinion.  For these reasons, and in the absence of other competent evidence supportive of the Veteran's claim, another examination and opinion are not called for in this case.

Moreover, the Board finds that all necessary facts have been properly developed to the extent indicated, and no further assistance is required in order to comply with VA's statutory duty to assist in the development of evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds in this regard that there was substantial compliance by the RO with the August 2009 remand directives.  A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In particular, the Board directed the RO to send the Veteran a letter asking him to identify any health care providers having treatment records pertinent to his claim. This was accomplished by a November 2009 Appeal Management Center (AMC) letter.  Once again, the Veteran failed to cooperate and did not respond to this letter.

As indicated, the Veteran was scheduled for a VA examination on March 18, 2010, but canceled this initial examination.  He was rescheduled for March 29, 2010, but failed to appear.  His failure to report does not negate the RO's otherwise substantial compliance with the August 2009 remand.  See Kyhn v. Shinseki, 23 Vet. App. 335, 337 (Vet. App. 2010).   Moreover, that this point in his appeal, he has not provided an explanation for his failure to appear.  

Finally, neither the Veteran (nor his representative) has identified, and the file does not otherwise show, that any other VA or non-VA medical providers have additional pertinent records that should be obtained before the appeal is adjudicated by the Board.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

For these reasons, the August 2009 remand directives have been substantially complied with and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.

In conclusion, because all duties to notify and assist have been satisfied, the Board will proceed with consideration of the merits of the appeal.  


II.  Applicable laws and regulations

The Veteran asserts that his migraine attacks are secondary to his service-connected PTSD and his arthritis is the result of his service-connected shell fragment wounds.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

(During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing. Therefore, the Board will apply the former version of the regulation.)

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  

Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2010).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (Oct. 18, 1999).


III.  Entitlement to service-connection for headaches, to include as secondary to service-connected PTSD.

Here, the Board finds that the weight of the evidence is against the Veteran's claim.

First, the service treatment records (STR) do not show, and the Veteran does not contend, that his claimed headaches had their onset during service.  Later, the Veteran reported to a VA examiner that the headaches began in his mid-40s.  See July 2003VA examination.  

Rather, in a March 2004 statement, the Veteran reported having headaches due to his PTSD.  

In July 2003, the Veteran was afforded a VA examination to determine the etiology and nature of his headaches.  The Veteran reported having chronic headaches once a week since his mid-40s.  

The examiner diagnosed the Veteran with vascular headache disorder occurring one time per week with a normal neurological examination.  No opinion was provided at that time.

Pursuant to a December 2006 remand, the Veteran was afforded another VA examination to determine the nature and likely etiology of the claimed headaches in February 2007.  The examiner reviewed the Veteran's claims file and the remand.  

The Veteran reported having headaches that were typically frontal in nature.  He believed that they were due to his eye strain.  His headaches might be triggered when he was trying to read for prolonged periods or using his eyes for prolonged periods.  The examiner diagnosed the Veteran with a moderate headache disorder that was vascular in nature.  

The examiner opined that there was no evidence based on history and the examination that his service-connected left elbow and left leg shell fragment wound injuries were related to his headache.  The examiner concluded that the Veteran's headaches were not caused or aggravated by his service-connected conditions.  

The Board acknowledges that the examiner did not provide an opinion as to whether his headaches were secondary to his service-connected PTSD.  For that reason, the Board again remanded the case and requested another VA examination.  

The Board reiterates that the Veteran was scheduled for a VA examination, but failed to appear at the VA examination.  Therefore, the Board must decide the matter based upon the current evidence of record.  38 C.F.R. § 3.655.

To date, there is no competent evidence showing any relationship between the service-connected PTSD and his headaches, except for the Veteran's own statements.  

The Board finds that the Veteran's assertions could be credible in this case.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess the credibility and weight of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Certainly, he is competent to describe the nature and severity of the claimed headaches.  

However, in describing the circumstances surrounding his headache attacks, the Veteran's statements have been inconsistent.  He first reported in a March 2004 statement that he thought his headaches were secondary to his PTSD, but later he related to the February 2007 VA examiner that he believed his headaches were due to prolonged eye strain.  

While statements of this type might include information that would need to be considered by a medical examiner in providing a controlling opinion as requested by the Board in this case, the lay assertions by themselves have no real evidentiary value in supporting the Veteran's claim.  

The Veteran is not shown to be competent to opine as to the etiology of the claimed headaches, including whether they are related to his service-connected PTSD.  Lay witnesses are not competent to render medical opinions as to most matters involving diagnosis or etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability as to which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

In this case, the Veteran's lay assertions as to whether his headaches are caused by or aggravated by his service-connected PTSD involve the type of medical question that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

The Veteran's lay statements were addressed specific and reasoned opinion of the trained health care professional as discussed.  Although the February 2007 examiner did not specifically address PTSD in the examination report, the examiner did opine that the Veteran's vascular headaches were not caused or aggravated by his service-connected conditions.  

To the extent there is no medical evidence showing that the Veteran has a separately ratable headache disorder that was caused or aggravated by the service-connected PTSD, the Board finds that service connection must be denied.  

The Board reiterates that the Veteran was scheduled for a VA examination in light of this evidentiary record.  He failed to appear at the VA examination, however. 
Therefore, the Board must decide the matter based upon the current evidence of record. 38 C.F.R. § 3.655.

In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


IV.  Entitlement to service-connection arthritis.

Here, the Board finds that the weight of the evidence is against the Veteran's claim.

First, the service treatment records (STR) do not show, and the Veteran does not contend, that the claimed arthritis had its onset during service or within one year of his separation from active service.  

Rather, he asserts, as indicated in a March 2004 Notice of Disagreement, that his arthritis of his left shoulder, left elbow, left wrist, left hip, left knee and left ankle is secondary to his service-connected shell fragment wounds on his left arm and left leg.  

A July 2003 VA treatment record noted that the Veteran had pain in the joints.  A September 2003 VA treatment record noted that he had pain in his left shoulder, hip and knee.  In an October 2003 VA treatment record, a diagnosis of osteoarthrosis was noted.  A January 2004 treatment record noted complaints of joint pain and knee pain due to an explosion many years ago.  

The X-ray studies of tibia and fibula and forearm showed small metallic fragments in soft tissue of the proximal forearm and distal arm in July 2003.  No additional abnormalities of the bone, joint or soft tissue were noted.  The physician recommended that the Veteran take pain medication.  A July 2004 VA treatment record noted complaints of chronic pain.  

In July 2003, the Veteran was afforded a VA examination  and reported having numbness and tingling in the left hand fingertip area.  His left hand had gotten weaker over the years.  He also felt that his left foot was weaker.  He noted some numbness and tingling in the left hand fingertip area.  He noted some numbness and tingling in the left toes.  

The examiner noted that the Veteran had sustained shell fragment wound injuries to his left forearm, left lower leg, and also up around the area of lips on the left side in 1967.  He stated that his left side stiffened up when he woke in the morning.  He described having some discomfort in the left forearm and left lower leg.  

Upon examination, there was a two to three centimeter scar in two places in the forearm area.  It was located over the brachioradialis.  There did not appear to be any tenderness to deep palpation in that area.  There was no redness, erythema or ulcerations of that area.  There was also a scar on left leg, again without any tenderness on deep palpation or erythema.  There did not appear to be much tissue loss of either place.  

On neurologic exam, the motor function was noted to be intact with 5/5 strength in the right upper and lower extremity.  On the left side, there is some give-way weakness.  There was give-way weakness of the whole left arm including finger abductors, hand grip, wrist extension, biceps, triceps and shoulder abduction.  The give-way weakness suggested some decreased effort.  There were no fasiculations or atrophy of the muscles noted.  The tone of the muscles was normal in forearm and in the left lower leg.  Sensory examination was not abnormal.  There was no sensory loss in a nerve root distribution noted in the hand or foot.  

The examiner diagnosed the Veteran with shrapnel wounds to the left forearm and left lower leg with residuals scarring.  On neurological examination, there was noted to be no definable muscle weakness related to his shrapnel wound.  The neurological examination also did not provide any evidence for peripheral nerve injury in the distribution of the shrapnel wounds.  

In July 2003, the Veteran was also afforded an orthopedic examination for his claimed numbness related to his shrapnel wounds.  He reported having pain in his arm, as well as some numbness in his fingertips.  He related this to his shrapnel wound in the left arm and noted having some pain around the scar on his left leg.  His range of motion for the ankle, elbow and finger was normal.   

The examiner opined that it was less likely than not that these scars were secondary to shrapnel penetration and less likely than not due to his time in the military.  

A July 2003 x-ray report of the left tibia and fibula showed small metallic fragments noted in soft tissue of the proximal forearm and distal arm.  No additional abnormalities of bone, joint or soft tissue were noted.

In February 2007, the Veteran was afforded a VA examination for the claimed arthritis of his left side (left elbow, left wrist, left hip, left knee and left ankle).  The examiner reviewed the Veteran's claims file, including the Remand and the service treatment records. 

The Veteran reported having generalized stiffening on his left side, occasionally in the shoulder, hip and knee.  He had some popping in his ankle.  These complaints were noted to be nonspecific.  He could not locate any one particular area on any joint that brought on pain.  

The Veteran noted having had decreased strength of his left shoulder in about 1991 when he worked as a roofer and had difficulty with any type of overhead lifting.  It felt like a bone pain.  He used Tylenol with codeine for pain.  He could not specify any particular area on the shoulder or hand or elbow that seemed to bother him.  The Veteran felt he was getting old.  He noted that a scar on his arm due to his shrapnel injury pulled a little when he made a muscle.

Upon examination, there was no pain on palpation over the AC joint of the left shoulder or pain on motion of the shoulder.  The examiner found a negative examination of the shoulder.  An examination of the elbows was essentially negative with full range of motion including flexion, extension, supination and pronation without pain.  The scars were noted to be nontender.  

An examination of the wrist was also a negative with a completely normal range of motion, including on extension, flexion, radial and ulnar deviation.  An examination of the hip was also normal.  The examinations of the knees and ankles were normal as well.  

A scar on the left lower extremity was noted to be depressed, hypopigmented and 3 mm deep, but did not cause him any pain, discomfort, tethering, stricture or restriction of motion.  There was no extensive muscle loss appreciated.  Sensation was intact except just immediate to the scar itself.  No atrophy was appreciated.

The X-ray studies taken of the left knee showed no fractures, dislocations, bony abnormalities or arthritic changes.  He had well-maintained joint spaces, tricompartmentally.  

The X-ray studies of the left shoulder showed no fractures, dislocations or bony abnormalities.   There were some mild degenerative changes seen along the AC joint and the beginning of a spur on the inferior head of the humerus.  Otherwise, the x-ray studies were essentially negative.  

The X-ray studies of the left hip showed no fractures, dislocations or bony abnormalities.  The joint space was good.  It was essentially a negative radiograph of the left hip.  The X-ray study of the left wrist showed no fractures, dislocations, bony abnormalities, with an essentially negative radiograph.  

The X-ray studies of the left ankle showed no fractures, dislocations, or bony abnormalities, with good joint space.  The ankle mortise was shown to be congruent without any abnormalities.  It was essentially a negative examination.  

The X-ray studies of the left elbow showed no fractures or arthritic changes.  There were some metallic foreign bodies appreciated in the soft tissue, but nothing in the joint or related abnormality was seen.  Essentially, it was a negative x-ray study, other than the metallic foreign bodies seen on examination.

The examiner added that there were no neurologic findings. 

Based on the physical examination and x-ray studies, the examiner concluded that there was no evidence of arthritic changes or any evidence of functional impairment.  He opined that it was less likely than not that any joint disability was  related to his service-connected wounds due to shell fragmentation.  

In February 2007, the Veteran was afforded a neurologic examination.  The examiner recorded his complaints of left-sided arm and leg weakness and discomfort.  He had an increase in stiffness and pain.  He did describe some numbness in the left toe, maybe the left hand.  

Upon examination, his motor function was that of normal strength throughout.  There was some mild give-away weakness in the left upper and left lower extremities.  There was no atrophy noted.  He had some mild difficulty standing on his left leg compared to his right.  

The VA examiner concluded that the Veteran had left arm and leg arthritis/shrapnel wound injuries, but referred the reader to the previous Orthopedic examination.  

The evidence in the claims file does not that the Veteran has arthritis.  Although there is a diagnosis of osteoarthritis in the VA treatment records in connection with his complaints of joint pain, the definitive x-ray studies conducted at the time of the February 2007 VA examination did not show objective changes of arthritis for the most part.  

The Board acknowledges that mild degenerative changes along the AC joint of the left shoulder and a small spur on the inferior head of the humerus were identified, but the examiner opined that the examination of the left shoulder was normal.  Moreover, the evidence does not serve to establish a causal relationship between the claimed arthritis and the service-connected shell fragment wounds, except for the Veteran's own statements.  

The Board finds that the Veteran's assertions are credible.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess the credibility and weight of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

However, the Board does not find that the Veteran is not shown to have the requisite medical expertise to offer a competent opinion as to the etiology of the claimed arthritis in this case.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability as to which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

In this case, the Veteran's assertions are shown to involve a complex medical question of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Moreover, the February 2007 VA medical examiner found that the Veteran did not have arthritis and opined that it was less likely than not that his joint disabilities were related to his service-connected wounds due to shell fragmentation.  As noted, the examiner specifically noted that the metallic foreign bodies were only appreciated in the soft tissue in the region of the left elbow and that there were no metallic foreign bodies in the joints.

The Veteran also has submitted no medical evidence to support his lay assertions that he has arthritis that was caused by his service-connected shell fragment wounds.

Moreover, for the same reasons, the service-connected shell fragment wound residuals cannot be found to have aggravated any claimed arthritis.

In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a separately ratable headache disability, to include as secondary to the service-connected PTSD is denied.

Service connection for claimed arthritis, to include as secondary to service-connected shell fragment wounds is denied.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


